Judgment of resentence, Supreme Court, Bronx County (Richard Lee Price, J.), rendered October 12, 2012, resentencing defendant, as a second violent felony offender, to a term of seven years, and bringing up for review an order of the same court and Justice, entered on or about September 14, 2012, which granted defendant’s CPL 440.20 motion to set aside his sentence as a persistent violent felony offender and directed that he be resentenced as a second violent felony offender, unanimously reversed, on the law, the judgment of resentence vacated, and the matter remanded for resentencing consistent with People v Boyer (22 NY3d 15 [2013]).
In view of the Court of Appeals’ recent decision in Boyer, defendant was not entitled to relief under CPL 440.20 from his original sentencing as a persistent violent felony offender. Accordingly, we vacate the judgment of resentence and remand for resentencing in accordance with the rule stated in Boyer. Concur — Friedman, J.P., Freedman, Richter, Feinman and Gische, JJ.